DISSENTING OPINION

Justice SAYLOR.
Presently, there is much uncertainty in Sixth Amendment Confrontation Clause jurisprudence, in light of differences in tone and direction set by various rulings of the United States Supreme Court. Several decisions seem to be of particular relevance here.
First, in Coy v. Iowa, 487 U.S. 1012, 108 S.Ct. 2798, 101 L.Ed.2d 857 (1988), authored by Justice Scalia, the Court strongly emphasized the “literal right to ‘confront’ the witness at the time of trial” as forming “the core of the values furthered by the Confrontation Clause,” id. at 1017, 108 S.Ct. at 2801 (quoting California v. Green, 399 U.S. 149, 157, 90 S.Ct. 1930, 1934-35, 26 L.Ed.2d 489 (1970)), and repeatedly admonished that “the Confrontation Clause guarantees the defendant a face-to-face meeting with witnesses appearing before the trier of fact.” Id. at 1016, 108 S.Ct. at 2801; accord Pennsylvania v. Ritchie, 480 U.S. 39, 51, 107 S.Ct. 989, 998, 94 L.Ed.2d 40 (1987) (stating that “[t]he Confrontation Clause provides two types of protections for a criminal defendant: the right physically to face those who testify against him, and the right to conduct cross-examination”). The Court explained, “there is something deep in human nature that regards face-to-face confrontation between accused and accuser as ‘essential to a fair trial in a criminal prosecution,’ ” Coy, 487 U.S. at 1017, 108 S.Ct. at 2801 (quoting Pointer v. Texas, 380 U.S. 400, 404, 85 S.Ct. 1065, 1068, 13 L.Ed.2d 923 (1965)), in that a witness “may feel quite differently when he has to repeat his story looking at the man whom he will harm greatly by distorting or mistaking the facts.” Id. at 1019, 108 S.Ct. at 2802 (quoting, indirectly, Z. Chafee, The Blessings of Liberty 35 (1956)).
Several years later, however — over Justice Scalia’s forceful dissent — a majority of the Supreme Court recharacterized what was said in Coy to be an essential guarantee of face-to-face confrontation as a constitutional “preference.” Maryland v. Craig, 497 U.S. 836, 849, 110 S.Ct. 3157, 3165, 111 L.Ed.2d 666 (1990). In doing so, the majority borrowed heavily from Ohio v. Roberts, 448 U.S. 56, 100 S.Ct. 2531, 65 L.Ed.2d 597 (1980), overruled by Crawford v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004), see Craig, 497 U.S. at 847-50, 110 S.Ct. at 3164-66, a seminal Sixth Amendment decision which had heralded the intermixing of Confrontation Clause and hearsay doctrine. See generally Clifford S. Fishman and Anne T. McKenna, 4 Jones on Evidenoe § 25A:3 (7th ed. 2012). While the Craig Court adopted the more pragmatic, balancing-based approach applied by the majority here, it nevertheless “reaffirm[ed] the importance of face-to-face confrontation with witnesses appearing at trial[.]” Craig, 497 U.S. at 849, 110 S.Ct. at 3165-66.
More recently, Justice Scalia’s view of the Confrontation Clause reemerged at the forefront, when the Supreme Court entirely revamped the judicial understanding of *696it in Crawford, jettisoning the particular form of pragmatism reflected in Roberts in favor of the more formalistic reading of the Sixth Amendment provision. See Crawford, 541 U.S. at 43, 54, 124 S.Ct. at 1359, 1365 (explaining that the constitutional text “is most naturally read as a reference to the right of confrontation at common law,” with “[t]he common-law tradition [being understood as] one of live testimony in court subject to adversarial testing”).
Courts and scholars continue to debate Crawford’s impact on Craig.1 While I tend toward the prediction that the Supreme Court ultimately will not overrule Craig, one cannot read Crawford and Coy without appreciating the Supreme Court’s sentiment that Craig-based decisions to override constitutionally favored face-to-face confrontation are important, high-stakes determinations. In other words, there should be little question that statutory provisions delineating methods for propounding testimony against an accused other than via face-to-face confrontation operate in a very sensitive area of constitutional law. Here, one of my main differences with the majority opinion is in the weight allocated to Appellant’s interest in maintaining the entitlement to face-to-face confrontation, as compared to an alternative method (particularly in the majority’s treatment of whether a Section 5985 hearing represents a critical stage of a criminal prosecution, see Majority Opinion, at 686-87).
I view the circumstances of this case as follows. The trial court was faced with the difficult task of determining whether Appellant’s right to confrontation should be diluted in order to protect a vulnerable witness. The trial judge clearly took the conflicting interests at stake very seriously and attempted to fill in the gaps left by an ambiguous and rather cryptic statutory regime by employing the adversary process as a means to obtain adequate information. See, e.g., Commonwealth v. Williams, No. CP06-MD-0960-2010, slip op. at 4 (C.P. Berks Sept. 23, 2010) (“The right of the accused to confront witnesses against him is a right with roots dating back to English common law and Roman law. It is inconceivable to this court that a defendant could be denied that right without at least being given the opportunity to present his own expert testimony concerning a complainant’s psychological state, especially where the Commonwealth is the very party putting that psychological state at issue.”). The trial court, however, made a controversial finding of a waiver of confidentiality in the child witness’s treatment records based on the view that it was the child who was putting her own mental state at issue in the case. See id.2
*697For its part, the Superior Court read Section 5985 as essentially precluding testimony by a defense expert, and, notably, it did so without specific reference to Appellant’s constitutional rights or the balancing assessment required by federal constitutional law. See Commonwealth v. Williams, No. 1357 MDA 2010, slip op. at 13 (Pa.Super. May 31, 2011) (“[W]e decline to look beyond the statute’s plain meaning to find such a right [to have a defense expert examine a child-witness or present testimony at a Section 5985 hearing].”). Since I find the statute to be silent or ambiguous in this regard, because the salient constitutional inquiry does require a balancing of interests, and as courts are to presume that the General Assembly does not intend to violate the Constitution, see 1 Pa.C.S. § 1922(3), I believe the Superior Court’s reasoning is, at the very least, incomplete. Moreover, Appellant does not need to have a “right” to present expert testimony to benefit from an exercise of the trial court’s discretion in permitting such evidence (as occurred here), and the Superior Court’s decision does not seem to take this into account. For these reasons, I would, at the very least, vacate the Superior Court’s order and remand for a fuller assessment.
Finally, the Superior Court memorandum opinion also contains an analysis of the trial court’s waiver determination. Relying on Commonwealth v. Kennedy, 413 Pa.Super. 95, 604 A.2d 1036 (1992) (en banc), the court found the psychologist-patient privilege to be a very strong one. It did not appear, however, to consider that, in the present case, such privilege was not asserted in the first instance, upon the Commonwealth’s direct examination of KH.’s treating psychologist. Thus, again, I find the Superior Court’s analysis to be materially incomplete.
This evolving area of the law has obviously presented difficult challenges for the courts, with many complex and nuanced angles and contours. Thus, I believe we should be particularly cautious to avoid broad-scale rulings in the context of cases lacking directed and fully developed opinions and advocacy.
Justice TODD joins this dissenting opinion.

. Compare, e.g., Eileen A. Scallen, Coping with Crawford: Confrontation of Children and Other Challenging Witnesses, 35 Wm. Mitchell L.Rev. 1558, 1592-93 (2009) (taking the position that Crawford should not be read to overrule Craig), with David M. Wagner, The End of the “Virtually Constitutional"? The Confrontation Right and Crawford v. Washington as a Prelude to Reversal of Maryland v. Craig, 19 Regent U.L.Rev. 469 (2007) (suggesting the opposite view).


. The majority avoids direct treatment of the confidentiality and waiver issues by suggesting that a child witness's psychological diagnosis and treatment are collateral to a Section 5985 hearing. See Majority Opinion, at 691. I respectfully differ with this perspective.
To the degree the majority proceeds on the belief that one aspect of an individual’s emotional state (susceptibility to emotional distress from particular stimuli such as the courtroom setting or the presence of the accused) can be readily segregated from other aspects of the subject’s psychological, emotional, and behavioral makeup, it offers no support for such a conclusion. Moreover, there is much evidence that emotions are more complex in character than the majority opinion portrays. See, e.g., Paula Niedenthal, *697Silva Krauth-Gruber & Francois Ric, Psychology of Emotion: Interpersonal, Experiential And Cognitive Approaches 1-10 (2006) (discussing the difficulty of categorizing emotions and their composition from a number of component processes). Certainly there are policy reasons favoring limitations upon the depth of the inquiry into a child-witness’s emotional state (to preserve confidentiality as best as possible and minimize harmful impact upon the child-witness). In some instances, a trial judge may also believe there are other available avenues of proof, or may consider the possibility of in camera review of records to determine whether there is a reasonable basis for pursuing alternative causes.
In terms of relevance, however, the governing statute places emotional attributes of child witnesses squarely in issue. See 42 Pa.C.S. § 5985(a.l) (providing for testimony by a contemporaneous, alternative method where a child-witness will suffer "serious emotional distress" impairing the child’s ability to reasonably communicate as a result of the defendant’s or the finder of fact’s presence). Moreover, and again, decisions of the United States Supreme Court require a forthright balancing of the important interest of safeguarding the child’s emotional well-being against the also — important interests of the accused in vindicating the constitutional preference for face-to-face confrontation.